Rer Curiam.
This was a suit upou an executors’ bond for wrongfully and corruptly, as is averred, selling at a reduced price certain lands, for the sale of which he had obtained an order from the Common Pleas Court. On the trial the Court excluded all the evidence offered by the plaintiff on the ground, we are informed by the brief, that the proceedings, shown to have taken place previous to and upon the order of sale of said lands, were of such a character as did not divest the title of said relators in said lands, and therefore no injury resulted to them. An amended record sent up upon a certiorari, awarded by this Court* presents the parties as before that Court, and appears to make a case in which the order of sale, &e., were not void. The ruling will therefore have to be reversed.
The judgment is reversed, with costs.